                                                                          Case 2:19-cv-01926-GMN-EJY Document 24 Filed 08/27/20 Page 1 of 12


                                                                      1    COHEN JOHNSON PARKER EDWARDS
                                                                           H. STAN JOHNSON, ESQ
                                                                      2    Nevada Bar No. 00265
                                                                           sjohnson@cohenjohnson.com
                                                                      3    KEVIN MATTHEW JOHNSON, ESQ.
                                                                           Nevada Bar No. 14551
                                                                      4    kjohnson@cohenjohnson.com
                                                                           375 E. Warm Springs Rd., Suite 104
                                                                      5    Las Vegas, Nevada 89119
                                                                           Telephone: (702) 823-3500
                                                                      6    Facsimile: (702) 823-3400
                                                                           Attorneys for Defendant
                                                                      7
                                                                                                       UNITED STATES DISTRICT COURT
                                                                      8
                                                                                                               DISTRICT OF NEVADA
                                                                      9

                                                                     10    ABIGAIL RATCHFORD, et al,
                                                                                                                               Case No.: 2:19-cv-01926-GMN-EJY
COHEN JOHNSON PARKER EDWARDS




                                                                     11                                  Plaintiffs,
                                                                                                                                [PROPOSED] STIPULATED ORDER OF
                                                                     12           vs.                                                    PROTECTION

                                                                     13    CVSM, LLC d/b/a CENTERFOLDS
                               375 E. Warm Springs Road, Suite 104

                               (702) 823-3500 FAX: (702) 823-3400




                                                                           CABARET,
                                     Las Vegas, Nevada 89119




                                                                     14
                                                                                                         Defendant.
                                                                     15

                                                                     16           COMES NOW, Plaintiffs ABIGAIL RATCHFORD, ARIANNY CELESTE LOPEZ,
                                                                     17    EVA PEPAJ, INA SCHNITZER a/k/a JORDAN CARVER, LUCY PINDER, RHIAN
                                                                     18    SUGDEN, SANDRA VALENCIA, DENISE MILANI a/k/a DENISE TRLICA, HILLARY
                                                                     19    HEPNER, and JESSICA HINTON a/k/a JESSA HINTON by and through their counsel of
                                                                     20    record, Kurt R. Bonds, Esq. and David M. Sexton, Esq. and Defendant CVSM, LLC d/b/a
                                                                     21    CENTERFOLDS CABARET, by and through his counsel of record H. Stan Johnson, Esq. and
                                                                     22    Kevin M. Johnson, Esq. hereby enter into this Stipulation for a Protective Order (“Order”)
                                                                     23    pursuant to the provisions of FRCP 26(c). The Parties, and each of them, have agreed and
                                                                     24    stipulated to the entry of this Order for the protection of confidential and sensitive documents,
                                                                     25    records, and information produced or otherwise disclosed during pendency of this action.
                                                                     26           IT IS HEREBY STIPULATED AND AGREED, by and between the Plaintiffs and
                                                                     27    Defendant, through their respective counsel of record, that the following terms and conditions
                                                                     28    shall govern the disclosure, production, and use of documents and information in this action:

                                                                                                                       Page 1 of 12
                                                                          Case 2:19-cv-01926-GMN-EJY Document 24 Filed 08/27/20 Page 2 of 12


                                                                      1    I.       DEFINITIONS

                                                                      2             1.    “Material” refers to any document, data compilation, testimony, report,

                                                                      3    interrogatory response, response to a request for admission, response to a request for production,

                                                                      4    or other information in any form produced or disclosed in this action (including copies), whether

                                                                      5    voluntarily or through any means of discovery authorized by law, and whether by a party or non-

                                                                      6    party.

                                                                      7             2.    Material may be designated “Confidential” if the Designating Party in good faith

                                                                      8    believes disclosure of such Material in this action without the designation presents a risk of

                                                                      9    injury to the legitimate business or personal interests of the Disclosing Party, or any other

                                                                     10    legitimate interest of the Disclosing Party. Confidential information includes, but is not limited
COHEN JOHNSON PARKER EDWARDS




                                                                     11    to, all Materials reflecting, referring to, or evidencing any information deemed confidential by

                                                                     12    any local, state, or federal statute, ordinance, regulation, or other law, confidentiality agreement,

                                                                     13    business plans or forecasts, financial plans and forecasts, operational plans and forecasts, and all
                               375 E. Warm Springs Road, Suite 104

                               (702) 823-3500 FAX: (702) 823-3400
                                     Las Vegas, Nevada 89119




                                                                     14    private or sensitive commercial, technical, financial, medical records, patient records,

                                                                     15    proprietary, personal, personnel, underwriting, rating, claims and insurance policy information,

                                                                     16    which is not publicly known and cannot be ascertained from an inspection of publicly-available

                                                                     17    documents or materials. Confidential information may take the form of, but is not limited to: (a)

                                                                     18    documents, responses to request for production, interrogatory responses, or responses to requests

                                                                     19    for admissions; (b) hearing or deposition transcripts, related exhibits; and, (c) all copies,
                                                                     20    abstracts, excerpts, analyses, reports, and complete or partial summaries prepared from or

                                                                     21    containing, reflecting, or disclosing such confidential information.

                                                                     22             3.    Material may also be designated as “Sensitive-Attorney Eyes Only.” Sensitive-

                                                                     23    Attorney Eyes Only Material must meet the Confidential designation requirements of Section

                                                                     24    I(2) and must be so proprietary or competitively sensitive or contain such highly sensitive and

                                                                     25    non-public business, technical, financial, personal, patient, medical, or other information, that its

                                                                     26    disclosure to persons other than those identified in Section IV(A)(5) may irreparably harm the
                                                                     27    Disclosing Party.

                                                                     28

                                                                                                                      Page 2 of 12
                                                                          Case 2:19-cv-01926-GMN-EJY Document 24 Filed 08/27/20 Page 3 of 12


                                                                      1              4.   “Disclosing Party” refers to a party, or non-party, to this action who produces

                                                                      2    Material.

                                                                      3              5.   “Designating Party” refers to a party or non-party to this action who designates

                                                                      4    Material as Confidential or Sensitive-Attorney Eyes Only.

                                                                      5              6.   “Requesting Party” refers to a party who has made a discovery request.

                                                                      6              7.   “Receiving Party” refers to a party who receives, or is otherwise exposed to,

                                                                      7    Material during the course of this action.

                                                                      8    II.       SCOPE OF PROTECTIVE ORDER

                                                                      9              1.   Except as the parties may otherwise agree, or the Court may order, any Material

                                                                     10    produced in this action, which is designated Confidential or Sensitive-Attorney Eyes Only,
COHEN JOHNSON PARKER EDWARDS




                                                                     11    including any report, excerpt, analysis, summary, or description of it, shall be strictly controlled

                                                                     12    by this Order, and no disclosure or use of such Material, by any Receiving Party, can be made

                                                                     13    except in accordance with the requirements of this Order. All Material designated Confidential
                               375 E. Warm Springs Road, Suite 104

                               (702) 823-3500 FAX: (702) 823-3400
                                     Las Vegas, Nevada 89119




                                                                     14    or Sensitive-Attorney Eyes Only shall be used solely for the prosecution or defense of this

                                                                     15    action.

                                                                     16              2.   This Order shall govern all Material produced in this action, including Material

                                                                     17    produced prior to entry of this Order.

                                                                     18              3.   The protections of this Order shall not apply to Material that, prior to disclosure in

                                                                     19    this action, was within the actual possession or knowledge of a Receiving Party but was not
                                                                     20    subject to any confidentiality obligation between the Parties, was previously disclosed by a

                                                                     21    Disclosing Party to a non-party to this action without any obligation of confidentiality, or was

                                                                     22    actually public knowledge, provided the Material did not become public knowledge through an

                                                                     23    act or omission of a Receiving Party. Material in the hands of the Receiving Party prior to

                                                                     24    disclosure in this action, subject to a confidentiality obligation between the Parties shall be made

                                                                     25    subject to this Order. Any party who claims the Material was, prior to disclosure in this action,

                                                                     26    within its actual possession or knowledge and was not subject to a confidentiality obligation or
                                                                     27    was public knowledge shall have the burden of proving it.

                                                                     28

                                                                                                                        Page 3 of 12
                                                                          Case 2:19-cv-01926-GMN-EJY Document 24 Filed 08/27/20 Page 4 of 12


                                                                      1           4.      Nothing in this Protective Order shall be construed to prohibit counsel from

                                                                      2    providing advice, guidance, or counsel to a party, regardless of whether such advice, guidance,

                                                                      3    or counsel is based upon information counsel learned from Material designated Confidential or

                                                                      4    Sensitive-Attorney Eyes Only, so long as counsel does not disclose Confidential or Sensitive-

                                                                      5    Attorney Eyes Only Material to anyone not permitted to receive such Material under this Order.

                                                                      6           5.      Nothing in this Protective Order shall be construed to prohibit counsel from

                                                                      7    naming parties whose identities are discovered through review of the Materials as necessary for

                                                                      8    the prosecution/counterdefense or defense/counterclaiming of this action.

                                                                      9    III.   DESIGNATION OF MATERIAL

                                                                     10           A.      GENERAL PROVISIONS
COHEN JOHNSON PARKER EDWARDS




                                                                     11           1.      A Designating Party may designate Material as Confidential or Sensitive-

                                                                     12    Attorney Eyes Only, only if the Material (1) is Confidential, as defined by Section I(2), or

                                                                     13    Sensitive-Attorney Eyes Only, as defined by Section I(3); and, (2) is not excluded from the scope
                               375 E. Warm Springs Road, Suite 104

                               (702) 823-3500 FAX: (702) 823-3400
                                     Las Vegas, Nevada 89119




                                                                     14    of this Order by Section II(3).

                                                                     15           2.      A Designating Party’s failure to designate Material as Confidential or Sensitive-

                                                                     16    Attorney Eyes Only at the time of production or disclosure of the Material does not waive its

                                                                     17    right to later designate the Material as Confidential or Sensitive-Attorney Eyes Only, so long as

                                                                     18    the Designating Party notifies all Parties in writing of the failure within a reasonable time period

                                                                     19    after learning that the Material was produced without an appropriate confidentiality designation.
                                                                     20    After any designation, each Receiving Party shall treat the designated Material as Confidential or

                                                                     21    Sensitive-Attorney Eyes Only and subject to this Order.

                                                                     22           B.      METHODS OF DESIGNATION

                                                                     23           1.      A Designating Party may designate Material as Confidential by placing or

                                                                     24    affixing on the Material the word “Confidential.”

                                                                     25           2.      A Designating Party may designate Material as Sensitive-Attorney Eyes Only by

                                                                     26    placing or affixing on the Material the words “Sensitive-Attorney Eyes Only.”
                                                                     27           3.      Testimony, including hearing or deposition transcripts, or portions of such

                                                                     28    transcripts, and any applicable exhibits, may be designated Confidential Or Sensitive-Attorney

                                                                                                                      Page 4 of 12
                                                                          Case 2:19-cv-01926-GMN-EJY Document 24 Filed 08/27/20 Page 5 of 12


                                                                      1    Eyes Only by: (a) counsel stating on the record during the hearing or deposition, or (b) providing

                                                                      2    written notice to the reporter and all counsel of record. All transcripts of hearings or depositions,

                                                                      3    or portions of transcripts, and any exhibits, shall be considered as designated Confidential,

                                                                      4    except for any testimony or exhibits designated as Sensitive-Attorney Eyes Only at the time of

                                                                      5    the hearing or deposition, until 30 days after the reporter sends notice the written transcript is

                                                                      6    available for review. The parties may, however, designate transcripts, or portions of such

                                                                      7    transcripts, and any exhibits, as Confidential or Sensitive-Attorney Eyes Only at any time,

                                                                      8    including after the 30-day period described in the preceding sentence. If a designation is made

                                                                      9    after the 30 day period, all designated Material shall be handled as Confidential or Sensitive-

                                                                     10    Attorney Eyes Only, depending on the asserted designation, from the time of the designation
COHEN JOHNSON PARKER EDWARDS




                                                                     11    forward and all Receiving parties shall make reasonable efforts to recover any transcripts or

                                                                     12    portions of transcripts that have been disclosed beyond what is allowed for the asserted

                                                                     13    designation. If transcripts or portions of transcripts, and any applicable exhibits are designated
                               375 E. Warm Springs Road, Suite 104

                               (702) 823-3500 FAX: (702) 823-3400
                                     Las Vegas, Nevada 89119




                                                                     14    as Confidential or Sensitive-Attorney Eyes Only, the Parties’ counsel and the court reporter shall

                                                                     15    make reasonable arrangements to maintain the confidentiality of any deposition testimony or

                                                                     16    exhibits so designated, in accordance with the terms of this Order.       These arrangements may

                                                                     17    include the marking of transcript pages, covers or exhibits, and other measures to preclude the

                                                                     18    disclosure of Confidential or Sensitive-Attorneys Eyes Only Material other than to qualified

                                                                     19    persons.
                                                                     20           4.      When Confidential or Sensitive-Attorney Eyes Only Material is supplied or stored

                                                                     21    on a digital, electronic, or electromagnetic medium, the Confidential or Sensitive-Attorney Eyes

                                                                     22    Only designation shall be made, to the extent physically possible, on the medium itself (such as

                                                                     23    on a label attached to a disk), on the sleeve, envelope, box, or other container of such medium, or

                                                                     24    by submitting a written statement to all counsel of record identifying the appropriate designation.

                                                                     25           C.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                                                     26           1.      Any Party may challenge the designation of any Confidential or Sensitive-
                                                                     27    Attorney Eyes Only information through court intervention. The Party making such a challenge

                                                                     28    shall give the Designating Party written notice specifically setting forth the grounds for the

                                                                                                                      Page 5 of 12
                                                                          Case 2:19-cv-01926-GMN-EJY Document 24 Filed 08/27/20 Page 6 of 12


                                                                      1    objection to the designation, not less than 14 judicial days before filing any motion challenging

                                                                      2    any designation. During the above-identified notice period, the objecting party shall meet and

                                                                      3    confer with the Designating Party in a good faith to resolve the dispute without filing a motion.

                                                                      4    If the good faith meet and confer process fails, the objecting party may then challenge the

                                                                      5    designation through motion practice.

                                                                      6           2.      Notwithstanding any such challenge, all such Material shall be treated as

                                                                      7    Confidential or Sensitive-Attorney Eyes Only as designated until one of the following occurs:

                                                                      8    (a) the Disclosing Party withdraws such Confidential or Sensitive-Attorney Eyes Only

                                                                      9    designation in writing, or (b) the Court rules the designation is improper and the designation

                                                                     10    shall be removed.
COHEN JOHNSON PARKER EDWARDS




                                                                     11    IV.    DISCLOSURE, USE, AND HANDLING OF CONFIDENTIAL OR SENSITIVE-
                                                                                  ATTORNEY EYES ONLY MATERIAL
                                                                     12
                                                                                  A.      USE AND HANDLING OF CONFIDENTIAL OR SENSITIVE-
                                                                     13                   ATTORNEY EYES ONLY MATERIAL
                               375 E. Warm Springs Road, Suite 104

                               (702) 823-3500 FAX: (702) 823-3400
                                     Las Vegas, Nevada 89119




                                                                     14           1.      To the extent any Material filed with the Court, including pleadings, exhibits,

                                                                     15    transcripts of hearings or depositions, expert reports, answers to interrogatories, and responses to

                                                                     16    requests for admissions, contains or reveals Confidential or Sensitive-Attorney Eyes Only

                                                                     17    Material, the Material or any portion thereof shall be filed under seal.

                                                                     18           2.      All copies, duplicates, extracts, summaries, reports, or descriptions (collectively

                                                                     19    “copies”) of Materials designated as Confidential or Sensitive-Attorney Eyes Only or any portion
                                                                     20    thereof, shall immediately be affixed with the label Confidential or Sensitive-Attorney Eyes

                                                                     21    Only if such label does not already appear.

                                                                     22           3.      Material designated Confidential or Sensitive-Attorney Eyes Only do not lose

                                                                     23    protected status through an unauthorized disclosure, whether intentional or inadvertent, by a

                                                                     24    Receiving Party. If such a disclosure occurs, the Parties shall take all steps reasonably required

                                                                     25    to assure the continued confidentiality of the Material.

                                                                     26           4.      Any Material designated Confidential shall not be disclosed to any person or
                                                                     27    entity other than the following, and only after such person or entity has been advised of and is

                                                                     28    subject to the terms of this Order:

                                                                                                                       Page 6 of 12
                                                                          Case 2:19-cv-01926-GMN-EJY Document 24 Filed 08/27/20 Page 7 of 12


                                                                      1            (a)        The Parties, and their counsel of record;

                                                                      2            (b)        Counsel of record for the Parties;

                                                                      3            (c)        Members of the legal, paralegal, secretarial or clerical staff who are assisting in or

                                                                      4    responsible for working on this action;

                                                                      5            (d)        The Court, its staff, the jury, and all appropriate courts of appellate jurisdiction

                                                                      6    and their staff;

                                                                      7            (e)        Independent experts or consultants retained by a party or counsel of records for

                                                                      8    purposes of this litigation, or any employees, associates, or independent contractors retained by

                                                                      9    those experts or consultants in their work in this litigation;

                                                                     10            (f)        Court reporters during depositions or hearings;
COHEN JOHNSON PARKER EDWARDS




                                                                     11            (g)        Deponents during depositions or witnesses during hearings;

                                                                     12            (h)        Persons who have had, or whom any counsel for any party in good faith believes

                                                                     13    to have had, prior access to the Confidential Material being disclosed, or who have been
                               375 E. Warm Springs Road, Suite 104

                               (702) 823-3500 FAX: (702) 823-3400
                                     Las Vegas, Nevada 89119




                                                                     14    participants in a communication subject of the Confidential Material and from whom verification

                                                                     15    of or other information about access or participation is sought, solely to the extent of disclosing

                                                                     16    such information to which they have or may have had access or that is the subject of the

                                                                     17    communication in which they have or may have participated, except, unless and until counsel

                                                                     18    confirms any such persons have had access or were participants, only as much of the information

                                                                     19    may be disclosed as may be necessary to confirm the person’s access or participation;
                                                                     20            (i)        Employees of third-party contractors of the Parties involved solely in providing

                                                                     21    copying or litigation support services such as organizing, filing, coding, converting, storing, or

                                                                     22    retrieving Material;

                                                                     23            (j)        Any other person agreed to in writing by the Disclosing Party; and

                                                                     24            (k)        Any other person by order of the court, after notice to all Parties.

                                                                     25            5.         Any Material designated Sensitive-Attorney Eyes Only shall not be disclosed to

                                                                     26    any person or entity other than the following, and only after such person or entity has been
                                                                     27    advised of and has agreed to be subject to the terms of this Order:

                                                                     28            (a)        Counsel of record for the Parties;

                                                                                                                          Page 7 of 12
                                                                          Case 2:19-cv-01926-GMN-EJY Document 24 Filed 08/27/20 Page 8 of 12


                                                                      1            (b)        Members of the legal, paralegal, secretarial or clerical staff of such counsel who

                                                                      2    are assisting in or responsible for working on this action;

                                                                      3            (c)        The Court, its staff, the jury, and all appropriate courts of appellate jurisdiction

                                                                      4    and their staff;

                                                                      5            (d)        Independent experts or consultants retained by a party or counsel of records for

                                                                      6    purposes of this litigation, and any employees, associates, or independent contractors retained by

                                                                      7    those experts or consultants in their work in this litigation;

                                                                      8            (e)        Court reporters during depositions or hearings;

                                                                      9            (f)        Deponents during depositions or witnesses during hearings;

                                                                     10            (g)        Persons who have had, or whom any counsel for any party in good faith believes
COHEN JOHNSON PARKER EDWARDS




                                                                     11    to have had, prior access to the Sensitive-Attorney Eyes Only Material being disclosed, or who

                                                                     12    have been participants in a communication subject to the Sensitive-Attorney Eyes Only Material

                                                                     13    and from whom verification of or other information about access or participation is sought,
                               375 E. Warm Springs Road, Suite 104

                               (702) 823-3500 FAX: (702) 823-3400
                                     Las Vegas, Nevada 89119




                                                                     14    solely to the extent of disclosing such information to which they have or may have had access or

                                                                     15    is the subject of the communication in which they have or may have participated, except, unless

                                                                     16    and until counsel confirms any such persons have had access or were participants, only as much

                                                                     17    of the information may be disclosed as may be necessary to confirm the person’s access or

                                                                     18    participation; and

                                                                     19            (h)        Employees of third-party contractors of the Parties involved solely in providing
                                                                     20    copying or litigation support services such as organizing, filing, coding, converting, storing, or

                                                                     21    retrieving Material;

                                                                     22            (i)        Any other person agreed to in writing by the Disclosing Party; and

                                                                     23            (j)        Any other person by order of the court, after notice to all Parties.

                                                                     24            Prior to disclosure of any Confidential or Sensitive-Attorney Eyes Only Material to any

                                                                     25    persons under Section IV(A)(4)(e), (g), (i)-(k), or Section IV(A)(5)(d), (f), (h)-(j), he or she must

                                                                     26    first be advised of and agree in writing to be bound by the provisions of this Order. Any written
                                                                     27    agreement shall consist of his or her endorsement of a copy of this Order, or of the Undertaking

                                                                     28

                                                                                                                          Page 8 of 12
                                                                          Case 2:19-cv-01926-GMN-EJY Document 24 Filed 08/27/20 Page 9 of 12


                                                                      1    attached to this Order. Copies of such writings shall be produced to other parties upon written

                                                                      2    request.

                                                                      3           6.      The recipient of any Confidential or Sensitive-Attorney Eyes Only Material shall

                                                                      4    maintain Material in a secure and safe area and shall exercise the same standard of due and

                                                                      5    proper care with respect to the storage, custody, use or dissemination of such information as is

                                                                      6    exercised by the recipient with respect to its own confidential information.

                                                                      7    V.     INADVERTENT DISCLOSURE OF PRIVILEGED MATERIAL

                                                                      8           1.      The inadvertent production by a Party of Material subject to the attorney-client

                                                                      9    privilege, work-product protection, or any other applicable privilege or protection, despite the

                                                                     10    Disclosing Party’s reasonable efforts to prescreen such Material prior to production, will not
COHEN JOHNSON PARKER EDWARDS




                                                                     11    waive the applicable privilege or protection if a request for return of such inadvertently produced

                                                                     12    Material is made promptly after the Disclosing Party learns of its inadvertent production.

                                                                     13           2.      Upon a request from any Disclosing Party who has inadvertently produced
                               375 E. Warm Springs Road, Suite 104

                               (702) 823-3500 FAX: (702) 823-3400
                                     Las Vegas, Nevada 89119




                                                                     14    Material it believes is privileged or protected, each Receiving Party shall immediately return

                                                                     15    such Material and all copies, including those that have been shared with experts, consultants, and

                                                                     16    vendors, to the Disclosing Party, except for any pages containing privileged markings by the

                                                                     17    Receiving Party which shall instead be destroyed and certified as such by the Receiving Party to

                                                                     18    the Disclosing Party. Each Receiving Party shall confirm in writing that all such documents or

                                                                     19    information have been returned or destroyed within five (5) business days of the request.
                                                                     20           3.      Nothing herein shall prevent the Receiving Party from preparing a record for its

                                                                     21    own use containing the date, author, addresses, and topic of the inadvertently produced Material

                                                                     22    and such other information as is reasonably necessary to identify the Material and describe its

                                                                     23    nature to the Court in any motion to compel production of the Material. Any motion to compel

                                                                     24    production of the Material shall be filed under seal and shall not assert as a ground for

                                                                     25    production the fact of the inadvertent or unintentional production, nor shall the motion disclose

                                                                     26    or otherwise use the content of the inadvertently or unintentionally produced document or
                                                                     27    information in any way beyond that which is reasonably necessary to identify the Material and

                                                                     28    describe its nature to the Court.

                                                                                                                      Page 9 of 12
                                                                          Case 2:19-cv-01926-GMN-EJY Document 24 Filed 08/27/20 Page 10 of 12


                                                                      1    VI.    INADVERTENT DISCLOSURE OF CONFIDENTIAL OR SENSITIVE-
                                                                                  ATTORNEY EYES ONLY MATERIAL NOT AUTHORIZED UNDER
                                                                      2           PROTECTIVE ORDER

                                                                      3           1.      In the event of a disclosure of any Material designated under this Order, to any

                                                                      4    person(s) not authorized to receive such disclosure, the Party responsible for having made such

                                                                      5    disclosure, and each Party with knowledge thereof, shall immediately notify counsel for the

                                                                      6    Disclosing Party whose Material has been disclosed and provide to such counsel all known

                                                                      7    relevant information concerning the nature and circumstances of the disclosure. The responsible

                                                                      8    Disclosing Party shall also promptly take all reasonable measures to retrieve the improperly

                                                                      9    disclosed Material and to ensure no further or greater unauthorized disclosure and/or use thereof

                                                                     10    is made.
COHEN JOHNSON PARKER EDWARDS




                                                                     11           2.      Unauthorized or inadvertent disclosure does not change the status of the Material

                                                                     12    or waive the right to hold the disclosed document or information as Protected.

                                                                     13    VII.   OTHER PROVISIONS
                               375 E. Warm Springs Road, Suite 104

                               (702) 823-3500 FAX: (702) 823-3400
                                     Las Vegas, Nevada 89119




                                                                     14           1.      In the event a Receiving Party who has received Confidential or Sensitive-

                                                                     15    Attorney Eyes Only Material that is subject to this Order is: (a) subpoenaed in another action,

                                                                     16    (b) served with a request in another action to which the person is a party, or (c) served with any

                                                                     17    other legal process by one not a party to this action, that seeks Confidential or Sensitive-Attorney

                                                                     18    Eyes Only Material, he, she, or it shall give prompt written notice of the receipt of such

                                                                     19    subpoena, demand or other legal process to the Designating Party and its counsel, and upon
                                                                     20    request, shall cooperate with the Designating Party in its efforts to obtain an appropriate court

                                                                     21    order protecting the Confidential or Sensitive-Attorneys Eyes Only Material.

                                                                     22           2.      Any third-party producing Materials in this action may be included in this Order

                                                                     23    by endorsing a copy of this Order and delivering it to the Requesting Party, who, in turn, will

                                                                     24    serve a copy of it upon counsel for the other parties.

                                                                     25           3.      This Order shall not prevent any party from applying to the Court for further or

                                                                     26    additional confidentiality orders, or from agreeing with the other parties to modify this Order,
                                                                     27    subject to the approval of the Court.

                                                                     28

                                                                                                                      Page 10 of 12
                                                                          Case 2:19-cv-01926-GMN-EJY Document 24 Filed 08/27/20 Page 11 of 12


                                                                      1           4.      This Order shall not preclude any party from enforcing its rights against any other

                                                                      2    party, or any non-party, believed to be violating its rights under this Order.

                                                                      3           5.      Except as provided for in this Order, nothing in this Order, nor any actions taken

                                                                      4    pursuant to this Order, shall be deemed to have the effect of an admission or waiver by any party,

                                                                      5    including the right of either party to object to the subject matter of any discovery request or the

                                                                      6    relevance of any evidence. Also, nothing in this Order or any actions under the provisions of this

                                                                      7    Order shall have the effect of proving, suggesting to prove, or otherwise creating a presumption

                                                                      8    that information disclosed in this action is confidential, trade secret, or proprietary, as it pertains

                                                                      9    to the Parties’ respective claims in this action.

                                                                     10           6.      After final termination of this case, including any appeals, each counsel of record,
COHEN JOHNSON PARKER EDWARDS




                                                                     11    upon written request within 60 days of the date of final termination, shall within 60 days of such

                                                                     12    request, (a) destroy, or (b) assemble and return to the counsel of record, all Material in their

                                                                     13    possession and control, embodying Material designated Confidential or Sensitive-Attorneys Eyes
                               375 E. Warm Springs Road, Suite 104

                               (702) 823-3500 FAX: (702) 823-3400
                                     Las Vegas, Nevada 89119




                                                                     14    Only, including all copies thereof except that each counsel of record may maintain one archive

                                                                     15    copy of all pleadings, correspondence, deposition transcripts, deposition              exhibits, trial

                                                                     16    transcripts, and trial exhibits, together with any attorney work product provided that such archive

                                                                     17    copy is appropriately marked as Confidential or Sensitive-Attorneys Eyes Only and is retained in

                                                                     18    accordance with the terms of this Order. Notwithstanding the foregoing, Counsel for the Parties

                                                                     19    are not required to destroy Counsel’s email communications (and corresponding attachments)
                                                                     20    related to this case, regardless of whether such email communications contains Material

                                                                     21    designated Confidential or Sensitive-Attorneys Eyes Only.

                                                                     22           7.      Counsel for any party may exclude from the room at a deposition or other

                                                                     23    discovery proceeding, during any questioning that involves Confidential or Sensitive-Attorneys

                                                                     24    Eyes Only Material, any person (other than the witness then testifying) who is not permitted the

                                                                     25    disclosure of such Material under this Order.

                                                                     26           8.      The Parties and any other person subject to the terms of this Protective Order
                                                                     27    agree that this Court has and retains jurisdiction during and after this action is terminated for the

                                                                     28    purpose of enforcing this Order. This Order shall survive termination of this litigation, to the

                                                                                                                       Page 11 of 12
                                                                          Case 2:19-cv-01926-GMN-EJY Document 24 Filed 08/27/20 Page 12 of 12


                                                                      1    extent that the Confidential or Sensitive-Attorneys Eyes Only Material is not or does not become

                                                                      2    known to the public.

                                                                      3
                                                                                  IT IS SO STIPULATED.
                                                                      4
                                                                           Dated this 26th day of August, 2020.             Dated this 26th day of August, 2020.
                                                                      5
                                                                           ALVERSON TAYLOR & SANDERS                        COHEN JOHNSON PARKER EDWARDS
                                                                      6

                                                                      7     /s/ David M. Sexton                               /s/ Kevin M. Johnson
                                                                           KURT R. BONDS, ESQ.
                                                                      8    Nevada Bar No.: 6228                             H. STAN JOHNSON, ESQ
                                                                           DAVID M. SEXTON, ESQ,                            Nevada Bar No. 00265
                                                                      9    Nevada Bar No.: 14951                            sjohnson@cohenjohnson.com
                                                                           efile@alversontaylor.com                         KEVIN MATTHEW JOHNSON, ESQ.
                                                                     10    6605 Grand Montecito Parkway                     Nevada Bar No. 14551
                                                                           Las Vegas, Nevada 89149
COHEN JOHNSON PARKER EDWARDS




                                                                     11                                                     kjohnson@cohenjohnson.com
                                                                           Telephone: (702) 384-7000                        375 E. Warm Springs Rd., Suite 104
                                                                           Attorneys for Plaintiffs                         Las Vegas, Nevada 89119
                                                                     12
                                                                                                                            Telephone: (702) 823-3500
                                                                     13                                                     Facsimile: (702) 823-3400
                               375 E. Warm Springs Road, Suite 104

                               (702) 823-3500 FAX: (702) 823-3400




                                                                                                                            Attorneys for Defendant
                                     Las Vegas, Nevada 89119




                                                                     14

                                                                     15

                                                                     16           IT IS SO ORDERED.

                                                                     17

                                                                     18                                                          __________________________________
                                                                                                                                  U.S. MAGISTRATE JUDGE
                                                                     19
                                                                                                                                    Dated: August 27, 2020
                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26
                                                                     27

                                                                     28

                                                                                                                    Page 12 of 12
